Name: Commission Regulation (EEC) No 2222/81 of 31 July 1981 amending for the second time Regulation (EEC) No 55/81 authorizing the Hellenic Republic to suspend the customs duties applicable on import of certain oil seeds and oleaginous fruits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 81 Official Journal of the European Communities No L 214/83 COMMISSION REGULATION (EEC) No 2222/81 of 31 July 1981 amending for the second time Regulation (EEC) No 55/81 authorizing the Hellenic Republic to suspend the customs duties applicable on import of certain oil seeds and oleaginous fruits should therefore be altered and Commission Regula ­ tion (EEC) No 55/81 ('), as amended by Regulation (EEC) No 1527/81 (2), amended in consequence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) thereof, Whereas, for certain oils falling within subheading 15.07 D II of the Common Customs Tariff, the basic duties are fixed in Article 64 (3) of the Act of Acces ­ sion ; whereas this very high level is liable to prove an obstacle to the supply of raw materials for oiling dried grapes ; whereas these oils are put to special uses and the customs duties on imports of these products HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 55/81 the entry relating to heading No 15.07 of the Common Customs Tariff is hereby replaced by the following : CCT heading No Description Quantity(tonnes) Customs duty rate Third countries Community of Nine 15.07 Fixed vegetable oils , fluid or solid, crude, refined or purified D. Other oils ex L For technical or industrial uses other than the manufacture of foodstuffs for human consumption, excluding palm, copra and flax oils ex II . b) 2 bb) For oiling dried grapes (') Unlimited 4 000 15 15 3 0 (') Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1981 . For the Commission The President Gaston THORN ( ¢) OJ No L 4, 1 . 1 . 1981 , p . 39 . (2) OJ No L 149, 6. 6 . 1981 , p . 22,